EIGHTH AMENDMENT TO CREDIT AGREEMENT THISEIGHTH AMENDMENT TO CREDIT AGREEMENT (this "Amendment"), dated June29, 2007, is made and entered into on the terms and conditions hereinafter set forth, by and among I-TRAX, INC., a Delaware corporation (the "Borrower"), the Subsidiaries of the Borrower who are parties to the Credit Agreement (as hereinafter defined) as guarantors (the "Guarantors"), the several lenders who are parties to the Credit Agreement as lenders (the "Lenders"), and BANK OF AMERICA, N.A., a national banking association ("Bank of America"), as administrative agent for the Lenders and the Issuing Bank (in such capacity, the "Administrative Agent") and as Issuing Bank. RECITALS: 1.Pursuant to a Credit Agreement dated as of March19, 2004, among the Borrower, the Guarantors, the Lenders and Bank of America, as Administrative Agent and as Issuing Bank, as heretofore amended by a First Amendment to Credit Agreement dated June1, 2004, a Second Amendment to Credit Agreement dated July1, 2004, a Third Amendment to Credit Agreement dated August12, 2004, a Fourth Amendment to Credit Agreement dated October27, 2004, a Fifth Amendment to Credit Agreement dated March31, 2005, a Sixth Amendment to Credit Agreement dated June29, 2005, and a Seventh Amendment to Credit Agreement dated May4, 2006, among the Borrower, the Guarantors, the Lenders and Bank of America, as Administrative Agent and as Issuing Bank (as the same heretofore has been or hereafter may be further amended, restated, supplemented, extended, renewed, replaced or otherwise modified from time to time, the "Credit Agreement"), the Lenders agreed to make Loans to the Borrower and to purchase participations in Letters of Credit issued for the account of the Borrower, and the Issuing Bank agreed to issue such Letters of Credit, all as more specifically described in the Credit Agreement. 2.The parties hereto desire to amend the Credit Agreement in certain respects as more particularly hereinafter set forth. AGREEMENTS: NOW, THEREFORE, in consideration of the mutual covenants and agreements hereinafter set forth, and for other good and valuable consideration, the receipt and sufficiency of all of which are hereby acknowledged, the parties hereto agree as follows: 1.Amendment of Section 1.1.Section1.1 of the Credit Agreement is hereby amended by inserting the following new definitions in the appropriate locations according to alphabetical order, or by amending and restating existing definitions to read as indicated, as applicable: "Annual Permitted Acquisition Limit" shall mean $10,000,000; provided, however, that not more than $5,000,000 of such amount shall consist of consideration that is not common Capital Stock of the Borrower. "Applicable Base Rate Margin" shall mean the margin to be added to the Base Rate for purposes of determining the interest rate(s) applicable to Base Rate Loans from time to time, which shall be determined as provided in Section2.15. "Base Rate Loans" shall mean Loans bearing interest at rates determined by reference to the Base Rate. "Credit Facility Base" shall mean, as of any date of determination, an amount equal to eighty percent (80%) of Eligible Accounts. "Credit Facility Base Certificate" shall mean a certificate of a Responsible Officer of the Borrower, substantially in the form of Exhibit1.1B to the Eighth Amendment, duly completed, regarding the calculation of the Credit Facility Base. "Defaulting Lender" shall mean any Lender that (a)has failed to fund any portion of the Loans or participations in Letter of Credit Liabilities required to be funded by it hereunder, within one Business Day of the date required to be funded by it hereunder, (b)has otherwise failed to pay over to the Administrative Agent or any other Lender any other amount required to be paid by it hereunder within one Business Day of the date when due, unless the subject of a good faith dispute, or (c)has been deemed insolvent or become the subject of a bankruptcy or insolvency case or proceeding. "Eighth Amendment" shall mean the Eighth Amendment to Credit Agreement dated June29, 2007, among the Borrower, the Guarantors, the Lenders and Bank of America, as Administrative Agent and as Issuing Bank. "Eligible Accounts" shall mean, as of any date of determination, accounts of the Borrower and the Guarantors, excluding: (a)any account that does not represent a complete bona fide transaction fully earned by performance and requiring no further action to make such account payable by the account debtor; (b)any account for which the invoice therefor has not been delivered; (c)any account not payable in Dollars; -2- (d)[reserved]; (e)any account due from (i)any Subsidiary or Affiliate of the Borrower or (ii)any employee, agent or representative of the Borrower or any of its Subsidiaries or Affiliates; (f)any account with respect to all or part of which a check, promissory note, draft, trade acceptance or other instrument for the payment of money has been presented for payment and returned uncollected for any reason; (g)any account as to which any one or more of the following events has occurred with respect to the applicable account debtor:the filing by or against such account debtor of a request or petition for liquidation, reorganization, arrangement, adjustment of debts, adjudication as a bankrupt, or other relief under the bankruptcy, insolvency, or similar laws of the United States of America, any state or territory thereof, or any foreign jurisdiction; the making of any general assignment by such account debtor for the benefit of creditors, or the appointment of a receiver or trustee for such account debtor or for any of the assets of such account debtor; the inability to pay or the nonpayment by such account debtor of its debts generally as they become due; or the cessation of the business of such account debtor as a going concern; provided that this clause(g) shall not apply to any billed account of a debtor-in-possession in a case under Chapter11 of Title11 of the United States Code that has received court-approved debtor-in-possession financing, if such account arises from the sale of goods or the provision of services to such debtor subsequent to the filing of the petition for relief in the case; (h)any account due from an account debtor incorporated under the laws of any jurisdiction other than the United States of America or any state thereof or whose principal place of business or a substantial portion of whose assets is located outside of the United States of America; (i)any account that remains unpaid for more than 150 days after the date of the original invoice or is past due by more than 120 days; (j)[reserved]; (k)any account with respect to which there is any unresolved dispute, defense, offset or counterclaim with or by the respective account debtor, but only to the extent of the amount shown to be due on the invoice(s) with respect to which there is any dispute; (l)any account as to which either (i)the perfection, enforceability or validity of the Administrative Agent's security interest in such account, or (ii)the Administrative Agent's right or ability to obtain direct payment of the proceeds of such account, is governed by any federal or state statutory requirements other than those of the UCC (including the Federal Assignment of Claims Act, 31U.S.C. §3727); -3- (m)any account as to which (i)the Administrative Agent does not have a valid and enforceable first priority security interest, subject to no other Liens other than Permitted Liens or (ii)there exists any material regulatory, administrative or judicial obstacles to the Administrative Agent's direct enforcement of the account against the account debtor or (iii)the Administrative Agent does not have a right of direct payment upon an Event of Default; (n)any account that has not been created in the ordinary course of business; and (o)[reserved]. "Eligible FF&E" – Not applicable. "Eurodollar Loans" shall mean Loans bearing interest at rates determined by reference to the Eurodollar Rate. "Excluded Prepayment Transaction" shall mean (1)the incurrence of any Indebtedness in accordance with subsections9.1 (a), (b), (c), (d), (g), (h) or (i), (2)the incurrence of Subordinated Indebtedness permitted by this Agreement, the proceeds of which are used in compliance with subsection9.5(c), (3)the issuance of any Capital Stock pursuant to subsection9.6(a), provided that the proceeds thereof are used in compliance with subsections9.5(b) or (c) or as a part of the consideration for a Permitted Acquisition, and (4)the issuance of any Capital Stock pursuant to any stock option, stock incentive or similar plan of the Borrower. "Funded Indebtedness to EBITDA Ratio" shall mean, for the Borrower and its Subsidiaries on a consolidated basis, calculated as of any date of determination for the Last Four Fiscal Quarters after giving Pro Forma Effect to any relevant transaction occurring during such period, the ratio of Consolidated Funded Indebtedness to EBITDA. "Individual Permitted Acquisition Limit" shall mean $5,000,000; provided, however, that not more than $2,500,000 of such amount shall consist of consideration that is not common Capital Stock of the Borrower. "Interest Payment Date" shall mean, (a)with respect to any Base Rate Loan, January 1, April 1, July 1 and October 1 of each year, commencing on the first such date after the applicable Funding Date, and (b)with respect to any Eurodollar Loan, the last day of the Interest Period applicable to such Loan; provided, however, that with respect to any Interest Period of six (6) months "Interest Payment Date" also shall include the day that is three (3) months after the day on which that Interest Period commenced. -4- "Maintenance Capital Expenditure Adjustment" shall mean, for the Borrower and its Subsidiaries on a consolidated basis, as of any date of determination, an amount equal to $1,500,000. "Notice of Borrowing" shall mean (a)a notice substantially in the form of Exhibit2.2.4 with respect to a proposed Borrowing of Term Loans, and (b)a notice substantially in the form of Exhibit2.3.4 with respect to a proposed Borrowing of Revolving Loans or Swingline Loans (conformed appropriately, in the case of Swingline Loans). "Permitted Acquisition" shall mean any Asset Acquisition by the Borrower or any Guarantor with respect to which (a)the Borrower and the Guarantors shall have complied with the provisions of Section8.2.7, (b)the Borrower or a Guarantor is the surviving entity in the transaction, (c)all assets acquired in the transaction are held or acquired by the Borrower or a Guarantor, (d)at the time of such Asset Acquisition and after giving Pro Forma Effect thereto and to any other relevant transaction occurring during the then most recent twelve (12) month period, no Default shall have occurred or be continuing or would result therefrom, and (e) the aggregate consideration paid or to be paid in connection with such Asset Acquisition, inclusive of all Indebtedness incurred or assumed, (i)will not exceed the Individual Permitted Acquisition Limit and (ii)when combined with the aggregate consideration paid or to be paid (inclusive of all Indebtedness incurred or assumed) in connection with all other Asset Acquisitions by the Borrower and the Guarantors occurring during the twelve (12) month period immediately preceding such Asset Acquisition, will not exceed the Annual Permitted Acquisition Limit. "Pro Forma Effect" shall mean, in making any calculation of the Funded Indebtedness to EBITDA Ratio for purposes of Section2.15 or any calculation hereunder necessary to determine whether the Borrower is in compliance with Section10.1.4 or whether a Default would result from any Asset Acquisition, (1)any Disposition of any asset(s) of the Borrower or any of the other Credit Parties made during the twelve (12) month period ending on and including the date of determination, other than a Disposition permitted by subsections9.3(a), (b) or (d), and any corresponding repayment or incurrence of Indebtedness, shall be assumed to have occurred on the first day of such period, and (2)any Asset Acquisition made during the twelve (12) month period ending on and including the date of determination, and any corresponding repayment or incurrence of Indebtedness, shall be assumed to have occurred on the first day of such period; provided that the Administrative Agent has been furnished with annual audited financial statements or interim financial statements regarding such Asset Acquisition that are in sufficient detail to provide a basis for determining the Pro Forma Effect thereof and that otherwise are in form and substance and prepared by Persons satisfactory to the Administrative Agent. "Requisite Lenders" shall mean, as of any date of determination, Lenders holding in the aggregate more than fifty percent (50%) of (a)the Revolving Credit Commitments, the Swingline Commitment and the outstanding Term Loans or (b)if the Revolving Credit Commitments and the Swingline Commitment have been terminated, the outstanding Loans, Letter of Credit Liabilities and participations therein.The Revolving Credit Commitments of, Swingline Commitment of and the outstanding Term Loans held or deemed held by, any Defaulting Lender shall be excluded for purposes of making a determination of Requisite Lenders. -5- "Revolving Credit Maturity Date" shall mean July1, 2009. "Swingline Commitment" shall mean the commitment of the Swingline Lender to make Swingline Loans pursuant to Section2.4. "Swingline Commitment Period" shall mean that period commencing on the date on which the Eighth Amendment becomes effective and continuing to, but not including, the Revolving Credit Maturity Date. "Swingline Facility" shall mean the credit facility provided by the Swingline Lender pursuant to the Swingline Commitment as more particularly set forth in Section2.4. "Swingline Lender" shall mean Bank of America and any other financial institution that, subject to approval by the Administrative Agent and the Borrower, agrees to become a party to this Agreement and to make Swingline Loans pursuant to Section2.4.As used herein and in the other Loan Documents, "Lender" shall include the Swingline Lender except to the extent that the context requires otherwise. "Swingline Loans" shall mean the loans made to the Borrower by the Swingline Lender pursuant to Section2.4. "Swingline Note" shall mean the promissory note, in substantially the form of Exhibit2.10C to the Eighth Amendment, executed by the Borrower in favor of the Swingline Lender, evidencing the indebtedness of the Borrower to the Swingline Lender in connection with the Swingline Loans. 2.Amendment of Section 2.1.1.Subsection(c) of Section2.1.1 of the Credit Agreement is hereby amended by deleting the words "and Swingline Loans". 3.Amendment of Section 2.1.2.Section2.1.2 of the Credit Agreement is hereby amended by deleting the words and punctuation "Swingline Loans,". 4.Amendment of Section 2.1.3.Section2.1.3 of the Credit Agreement is hereby amended to read as follows: 2.1.3.Mandatory Reductions of Commitments.Any Net Cash Proceeds or Reinvestment Prepayment Amount, as the case may be, not applied to the repayment of Term Loans pursuant to paragraph(3) or paragraph(4) of subsection3.1.2(c) shall be applied to the permanent reduction of the Swingline Commitment so long as any portion of the Swingline Commitment remains in effect and thereafter to the permanent reduction of the Revolving Credit Commitments so long as any portion of the Revolving Credit Commitments remains in effect.Any reduction of the Swingline Commitment pursuant to this Section2.1.3 shall be applied to scheduled reductions of the Swingline Commitment pursuant to subsection2.4.1(a), in direct order of the scheduled reductions, to the extent not previously so applied.In connection with any reduction of the Swingline Commitment or the Revolving Credit Commitment as aforesaid, the Borrower shall prepay Swingline Loans and Revolving Loans as and to the extent required by paragraph(2) of subsection3.1.2(c).If after any such prepayment of Revolving Loans the aggregate principal amount of Letter of Credit Liabilities then outstanding exceeds the amount of the Revolving Credit Commitments as so reduced, the Borrower shall, to the extent of the balance of such excess, replace outstanding Letters of Credit or deposit an amount in immediately available funds in a Collateral Account established with the Administrative Agent in accordance with the procedures specified in Section11.3 in the same manner as if an Event of Default had occurred and was continuing.After the Revolving Credit Commitments have been reduced to zero and all Obligations have been satisfied, any remaining amounts shall be paid to or retained by the Borrower or such other Person as shall be lawfully entitled thereto. -6- 5.Amendment of Section 2.3.1.Section2.3.1 of the Credit Agreement is hereby amended to read as follows: 2.3.1.Commitment to Make Revolving Loans.Subject to all of the terms and conditions of this Agreement (including the conditions set forth in
